Order entered November 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01103-CV

                                   NEIL NOBLE, Appellant

                                                V.

                                 CITY OF DALLAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-02526-D
                                            ORDER

       We abated this appeal to allow the trial court an opportunity to sign an order dismissing

the suit, based on the May 3, 2013 voluntary dismissal of appellant, plaintiff below, and the trial

court clerk an opportunity to file a supplemental record containing the dismissal order. On

November 11, 2013, the supplemental clerk’s record containing the dismissal order was filed.

Accordingly, we REINSTATE the appeal.

       We note that appellant’s complaint, as reflected in his August 14, 2013 notice of appeal,

concerns the eviction of tenants from his property. In a letter filed with the Court on October 7,

2013, appellant states the tenants have vacated the property. Because it does not appear a live

controversy remains, we question whether the appeal is moot and we can decide the appeal. See

City of Dallas v. Woodfield, 305 S.W.3d 412, 416 (Tex. App.-–-Dallas 2010, no pet.) (“An
appellate court is prohibited from deciding a moot controversy. . . . A case on appeal is moot if

there are no live controversies between the parties and any decision rendered by the appellate

court would be an advisory opinion.”). Accordingly, we ORDER appellant to file a letter brief

addressing our concern. The brief shall be no more than three pages long and shall be filed by

December 2, 2013. Appellee shall file any response by December 12, 2013. If either party relies

on information not in the record before this Court, that party must obtain a supplemental record

from the trial court containing that information. Until the jurisdictional issue is resolved, all

pending deadlines are suspended. We caution appellant that failure to comply with this order

may result in dismissal without further notice.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE